PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/852,916
Filing Date: 22 Dec 2017
Appellant(s): Lambert et al.



__________________
Brian M. Rosenberg (Reg. # 68,867)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/12/2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0289977) in view of Coker (US 8370143).
Claim 1
Tanaka teaches a method comprising: receiving, by a computing system and at a first time, a first portion of text of a body of a first e-mail message being edited (Fig. 7A; [0113] Next, a third display timing will be described with reference to FIG. 7. Sentence A shown in FIG. 7A is in a state in which an input has been made up to "Thinking of buying a recently released game, yesterday, I went to s"; Tanaka teaches composing messages for Internet services such as blogs, social networking services (SNSs), and twitter (registered trademark) ([0002]). Examiner notes, for example, earliest form of social networking services include e-mails.); 

outputting, for display at a second time, the predicted first candidate portion of text for optional selection to append to the first portion of text of the a first e-mail message (131 of Fig. 7A; [0114] In the example shown in FIG. 7A, in response to the input character "s", the words "sony", "soup", and "special relativity" are displayed in the speech balloon 131 and presented to the user. From such a group of words displayed in the speech balloon 131, the user selects a word that he or she wants to input.);
selectively appending, based on user input and at a third time, the predicted first candidate portion of text to the first portion of text of the a first e-mail message (See “Sony” of Fig. 7B); 
determining, by the computing system and at a fourth time that is after the third time, that the e-mail message is directed to a sensitive topic based on a modification to the e-mail message performed between the third time and the fourth time (See Fig. 7C and [0121] On the other hand, the words presented in the speech balloon 101 are presented to the user when it is determined that it is preferable to replace the word input by the user with another word, for example, when the word input by the user is a word that may be related to privacy and determined to be inappropriate for release to the public by means of a blog or the like, and it is determined that it is preferable to replace the word with another word”.); and 

Although Tanaka teaches inputting information in the information processing system using a client 12 with input device 62, Tanaka does not specifically detail a body of an e-mail; refraining from outputting subsequent suggestions based on the determination that the message is directed to a sensitive topic, sending, at a fifth time, the first e-mail message, wherein refraining from outputting subsequent candidate portions of text for optional selection to append to text in the first e-mail message comprises refraining, between the fourth time and the fifth time, from outputting subsequent candidate portions of text for optional selection to append to text in the first e-mail message; receiving, by the computing system and at a sixth time that is after the fifth time, a first 2Application Number 15/852,916 Response to Non-Final Office Action mailed March 24, 2020 portion of text of a body of a second e-mail message being edited; predicting, by the computing system and based on the first portion of text of the second e- mail message, a first candidate portion of text to follow the first portion of text of the second e- mail message; and outputting, for display at a seventh time that is after the sixth time, the predicted first candidate portion of text for optional selection to append to the first portion of text of the second- email message.
Coker teaches receiving text of a body of an e-mail (Fig. 1; Col. 4, lines 39-40, Regardless, users may type non-prose data into a normal data entry field (e.g., the body of an email).), refraining from outputting subsequent suggestions based on the determination that the message is directed to a sensitive topic (Col. 10, lines 10-15, If the randomness value exceeds the not sent to the text processing service (box 416).  In other words, a transmission of the portion of text to the text processing service may be cancelled or prevented. Col. 10, lines 28-34, The text that is sent to the text processing system…may be used as input to a runtime process of the text processing system.  Such runtime processes may include word suggestion for partially completed words, spelling correction for completed words, query suggestion for partially or fully entered search queries). This indicates that if the portion of text is associated with a sensitive topic, and therefore has a high randomness value such as a password, by NOT forwarding to the text processing service, subsequent suggestions to the portion of text is stopped).
sending, at a fifth time, the first e-mail message, wherein refraining from outputting subsequent candidate portions of text for optional selection to append to text in the first e-mail message comprises refraining, between the fourth time and the fifth time, from outputting subsequent candidate portions of text for optional selection to append to text in the first e-mail message (“Send” in Fig. 1; See above paragraph with respect to refraining output of subsequent candidate portions); 
receiving, by the computing system and at a sixth time that is after the fifth time, a first 2Application Number 15/852,916
Response to Non-Final Office Action mailed March 24, 2020portion of text of a body of a second e-mail message being edited (One of ordinary skill in the art would recognize that Coker’s email system can send more than a single email. Fig. 1 and Col. 10, line7-10, If the randomness value does not exceed the randomness threshold (e.g., if the determined randomness value was below the threshold value) then the portion of text is sent to a text processing service (box 414).); predicting, by the computing system and based on the first portion of text of the second e- mail message, a first candidate portion of text to follow the first portion of text of the second e- mail message (Col. 10, lines 28-34, The text that is sent to the word suggestion for partially completed words, spelling correction for completed words, query suggestion for partially or fully entered search queries).);
and outputting, for display at a seventh time that is after the sixth time, the predicted first candidate portion of text for optional selection to append to the first portion of text of the second- email message (See Fig. 3; FIG. 3 shows a display of a mobile computing device 308 on which a user has begun to enter a message. In particular, a user of the mobile computing device 308, Mark, has begun to type the message "We are planning to go at noon" in a text messaging application program. Mark uses the virtual keyboard 302 to type the message. When Mark types the first four letters of the world "planning" (i.e., the four letters "plan"), the mobile computing device 308 may suggest multiple options 304 for completing the word. John may select one of the options (e.g., by tapping on the respective word) to replace the partial word "plan" with the selected word. As described throughout this disclosure, John's mobile computing device 308 may analyze the characters that John types into the text message entry field 306 in order to extract text for processing by a word auto completion service, and for determining whether to pass the text to the service.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the suggestion system of Tanaka with the system for text processing of Coker, because doing so would have provided a way to preserve user’s privacy (Col. 5, lines 3-5 of Coker). 




Tanaka in view of Coker teaches the method of claim 1, wherein predicting the first candidate portion of text for the a first e-mail message comprises: predicting, by the computing system and using a machine learning model (Fig. 12 and [0145] of Tanaka, The word dictionary database 22 compiled by a dictionary compiler is updated every time it is used by the user or at predetermined intervals, and becomes a database that can suggest more appropriate words to the user. See also [0147]), 
one or more candidate portions of text to follow the first portion of text of the a first e-mail message, the one or more candidate portions of text including the first candidate portion of text, wherein the first candidate portion of text of the a first e-mail message includes a token ([0113] of Tanaka, Next, a third display timing will be described with reference to FIG. 7. Sentence A shown in FIG. 7A is in a state in which an input has been made up to "Thinking of buying a recently released game, yesterday, I went to s", and a speech balloon 131 pops up from the character "s."  Therefore, the first candidate portion of text includes “s”, which is then appended with “ony” to create “Sony”.); and 
modifying the first candidate portion of text to generate a modified first candidate portion of text by replacing the token with text determined based on one or both of context of the e-mail message or information about a user editing the e-mail message (See at least Sentence C of Fig. 4, where “Sony” is replaced by “a certain manufacturer; [0119] of Tanaka, However, the words displayed in the speech balloon 101 have a semantic relationship with each other.  The semantic relationship is a relationship in which the words have the same meaning as or a similar meaning to a word that has become a target so as to be words suitable to be substituted for the word that has become a target.), 

Claim 3
Tanaka in view of Coker further teaches the method of claim 2, further comprising: receiving a corpus of text; modifying the corpus of text to generate a modified corpus of text by replacing fields in the corpus with corresponding tokens; and training the machine learning model using the modified corpus of text (Tanaka teaches receiving a corpus of text, for example, in Fig. 4A; modifying the corpus of text by using a new input in Fig. 4D; and training the learning model using the modified text including the new input at least in the updating process of Fig. 19 and [0236]-[0238]).
Claim 4
Tanaka in view of Coker teaches the method of claim 1, further comprising: performing one or both of spelling or grammar correction on the first portion of text of the a first e-mail message, wherein predicting the first candidate portion of text of the a first e-mail message comprises: predicting, based on the corrected first portion of text, the first candidate portion of text of the a first e-mail message (Col. 2, lines 38-40 of Coker, The processing by the text processing system may include execution of a spell checking procedure.).
Claim 11
	This claim recites substantially the same limitations as those provided in claim 4, and therefore it rejected for the same reasons.
Claims 8-10, 15-17
	These claims recite substantially the same limitations as those provided in claims 1-3 respectively, and therefore they are rejected for the same reasons.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2013/0289977) in view of Coker (US 8370143), and Jacobsen et al. (US 2005/0154692).
Claim 5
Tanaka in view of Coker discloses the method of claim 1, but does not explicitly detail wherein sensitive topics include one or more of death, funeral, crime, job loss, job rejection, and academic rejection.
Jacobsen teaches in [0042], “In the example embodiment of FIG. 1, the predictive model 150 is used to predict the likelihood of a loan default by a consumer, using the unstructured content 110 records associated with a consumer as an input.  The model 150 would learn which tokens (or features) in the unstructured content were predictive of default, such as "bankruptcy," "death," "illness", along with each token's associated weight or importance by using a set of training records in a supervised learning algorithm.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the prediction model of Jacobsen with the word replacement method of Tanaka and Coker, because doing so would have provided ability to selectively determine which content transformation rules to apply to input data in predictive modeling systems based on the rules' likelihood of improving the predictive model on new data ([0008] of Jacobsen).
Claims 12, 19
	These claims recite substantially the same limitations as those provided in claims 4-5 respectively, and therefore they are rejected for the same reasons.

(2) Response to Argument
Appellant alleges in an Argument section IV regarding First Ground of Rejection Under Appeal for claims 1-4, 8-11, and 15-18:
In support of the rejection of claim 1 as previously presented, the Examiner alleged that it would have been obvious to modify Tanaka in view of Coker to “responsive to determining that the e-mail message is directed to a sensitive topic, refraining from outputting subsequent candidate portions of text for optional selection to append to text in the e-mail message.” Appellant respectfully disagrees and submits that it would not have been obvious to modify Tanaka in the manner proposed…
Appellant respectfully submits that it would not have been obvious to modify Tanaka in the manner proposed because such a modification would have undermined the fundamental principle of operation of the system described by Tanaka. Tanaka states that “there are cases in which a user’s privacy information is leaked among content disclosed by the user,” and “[t]here is a necessity of technology for preventing such leakage of privacy caused by careless posting.”42 Tanaka states that the “present technology is desirable to enable prevention of the leakage of privacy without corrupting the meaning of a sentence” by suggesting replacement of a word with an abstract word “when [the] word in the text (sentence) is related to privacy.”43 The Examiner proposed modifying Tanaka to refrain “from outputting subsequent suggestions based on the determination that the message is directed to a sensitive topic.”44 However, as such a modification would result in Tanaka no longer accomplishing its intended purpose of “prevention of the leakage of privacy,” one of ordinary skill in the art would consciously avoid making such a modification. In particular, if Tanaka were to refrain “from outputting subsequent suggestions based on the determination that the message is directed to a sensitive topic,” as claimed, Tanaka would be unable to “prevent. . . leakage of privacy caused by careless posting”45 as the system would be refraining at that time. Hence, the Examiner’s proposed modification is insufficient to establish a prima facie case of obviousness.
Examiner respectfully disagrees. In response to Appellant's arguments against the references individually, i.e. reference Tanaka alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As Appellant noted, Tanaka states in [0003], “There is a necessity of technology for preventing such leakage of privacy caused by careless posting or sentence disclosure of a user, particularly, on an individual basis.” The analogous art, Coker, is directed toward handling “non-prose text that may include information that the user may not want to share with such text processing services” (Col. 1, lines 30-31). Similar to Tanaka, Coker’s invention is directed to preserving the user’s privacy (Col. 5, lines 1-5, As such, the computing device may not transmit the sequence of characters to a spell-checking system at a remote computing device, preserving the user's privacy should the sequence of characters include credential data.) Non-prose text may be entered into the body of an email (Col. 4, lines 39-40), but may not be processed by the text processing services. Coker teaches ways to prevent sharing of the entered non-prose text with text processing services such as the text suggester 646 of Fig. 6, which provides spelling correction and auto-completion, based on received text (Col. 13, lines 13-16). However, certain text, i.e. the above mentioned non-prose text, are not transmitted to the text suggester 646 to preserve privacy.
Examiner respectfully submits that Tanaka and analogous art Coker, address different methods with the same goal of preserving privacy, and therefore, contrary to Appellant’s argument, the modification is sufficient to establish a prima facie case of obviousness as it would have been obvious to modify the suggestion system of Tanaka with the text processing system of Coker, since Coke adds to the approach disclosed by Tanaka, with an additional way to preserve privacy by limiting what content are shared with the text processing system.
The remaining arguments by the Appellant continues to focus on Tanaka alone, and its motivations, as addressed below.
With regards to arguments against Tanaka’s options of “no change’ (101 of Fig. 5) and being able to manually enter replacement for a word ([0093]), Examiner presents Tanaka’s different motivation and ways to handle an input word-not just providing suggestions for the input text.  Selecting the option of “no change” would suggest that the entered text is not considered as private content by the user, and acceptable to be left as is. Manual entry option further provides a user with a custom replacement aside from the automatic suggestions provided by the system. 
Appellant further alleges “Appellant disagrees with the Examiner’s statement. Appellant’s claim 1 does in fact recite the features the Examiner alleges are lacking. Specifically, Appellant’s claim 1 recites “sending, at a fifth time, the first e-mail message, wherein refraining from outputting subsequent candidate portions of text for optional selection to append to text in the first e-mail message comprises refraining, between the fourth time and the fifth time, from outputting subsequent candidate portions of text for optional selection to append to text in the first e-mail message.” Therefore, contrary to the Examiner’s position, claim 1 does “explicitly claim the method refrains from providing suggestions/candidate portions for the rest of the email that is being composed. For at least these reasons, Appellant’s prior argument that the Examiner’s proposed modification would result in Tanaka no longer accomplishing its intended purpose of “prevention of the leakage of privacy,” remains unrebutted. In particular, as noted above, if Tanaka were to refrain “from outputting subsequent suggestions based on the determination that the message is directed to a sensitive topic,” as claimed, Tanaka would be unable to “prevent. . . leakage of privacy caused by careless posting”53 as the system would be refraining at that time. Hence, the Examiner’s proposed modification is insufficient to establish a prima facie case of obviousness.” Examiner, again respectfully disagrees, that Examiner’s proposed modification is insufficient to establish a prima facie case of obviousness, as provided above in bullet point 1. and 2 under “Response to Arguments”. 

Appellant alleges in an Argument section IV regarding Second Ground of Rejection Under Appeal for claims 5, 12, and 19:
Contrary to the Examiner’s assertion, Tanaka, in view of Coker and Jacobsen fails to disclose or suggest the features of dependent claims 5, 12, and 19. Claim 5 is dependent on independent claim 1 and is patentable for at least the reasons claim 1 is patentable. Jacobsen does not overcome the deficiencies of Tanaka and Coker discussed with respect to independent claim 1 (Group 1). In addition, Tanaka in view of Coker and Jacobsen does not disclose the subject matter of claim 5, which recites that “sensitive topics include one or more of death, funeral, crime, job loss, job rejection, and academic rejection.”
For at least these reasons, Tanaka, in view of Coker and Jacobsen fails to disclose or suggest the features of dependent claims 5, 12, and 19. The Examiner thus failed to establish a prima facie case of obviousness of Appellant’s dependent claims 5, 12, and 19under 35 U.S.C.§ 103(a). Because the Examiner has failed to establish a prima facie case of obviousness for claims 5, 12, and 19, Appellant respectfully requests that the Board reverse the rejection of claims 5, 12, and 19.

Examiner respectfully disagrees. As provided in Response to Argument for First Ground of Rejection, similar to Tanaka, Coker’s invention is directed to preserving the user’s privacy (Col. 5, lines 1-5, As such, the computing device may not transmit the sequence of characters to a spell-checking system at a remote computing device, preserving the user's privacy should the sequence of characters include credential data
Examiner respectfully submits that Tanaka and analogous art Coker, address different methods with the same goal of preserving privacy, and therefore, contrary to Appellant’s argument, the modification is sufficient to establish a prima facie case of obviousness as it would have been obvious to modify the suggestion system of Tanaka with the text processing system of Coker, since Coke adds to the approach disclosed by Tanaka, with an additional way to preserve privacy by limiting what content are shared with the text processing system.
Jacobsen teaches in [0042], “In the example embodiment of FIG. 1, the predictive model 150 is used to predict the likelihood of a loan default by a consumer, using the unstructured content 110 records associated with a consumer as an input.  The model 150 would learn which tokens (or features) in the unstructured content were predictive of default, such as "bankruptcy," "death," "illness", along with each token's associated weight or importance by using a set of training records in a supervised learning algorithm.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the prediction model of Jacobsen with the word replacement method of Tanaka and Coker, because doing so would have provided ability to selectively determine which content transformation rules to apply to input data in predictive modeling systems based on the rules' likelihood of improving the predictive model on new data ([0008] of Jacobsen).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654     
                                                                                                                                                                                                                                                                                                                                                                                                      



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                        

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.